Mr. Justice Clayton
delivered the opinion of the court.
This was a petition filed by the plaintiff in error, in the circuit court of Rankin, to establish his right to freedom. The proceeding was according to the statute to be found in Hutch. Code, 523.
The petitioner alleges that he was liberated in Kentucky, by the will of his former owner, and that he was to be free when he attained the age of thirty-one years. That he has attained that age, “ and that he is entitled to his freedom by the provisions of said will, and the laws of the country.” To this petition a de-niurrer was filed, which was sustained by the court below, and the case thence comes to this court.
It has been heretofore stated, that the remedy given by this statute is the only one which a slave can pursue, who is held in bondage, and claims his freedom. Thornton v. Demoss, 5 S. & M. 618. If this be true, it is not easy to see upon what principle the decision in this case, made by the court below, can be sustained.
*416The judgment must be reversed, and the cause remanded for farther proceedings. Upon the trial, it will be necessary for the petitioner to produce the law of Kentucky, which establishes his right to freedom, in a shape which will entitle it to be considered by the court.
Judgment reversed.